PER CURIAM.
We affirm the trial court’s order denying defendant’s 3.800 motion to correct an illegal sentence; however, we remand this cause to the trial court to amend defendant’s judgment to reflect the proper statutory references for the crimes of second-degree murder, section 782.04(2), Florida Statutes (1987), and grand theft auto, section 812.014(2)(c)4, Florida Statutes (1987).
*512AFFIRMED; REMANDED to amend judgment.
HARRIS, C.J., and DAUKSCH and DIAMANTIS, JJ., concur.
BY ORDER OF THE COURT:
ORDERED that Appellant’s MOTION FOR REHEARING, ETC., filed August 29, 1994, is granted. Moreover, after careful consideration of the reeord-on-appeal and all briefs filed in the cause, including Appellant’s August 9, 1994, Reply Brief, it is
ORDERED that the August 12, 1994, Per Curiam Decision is readopted by this Court.